Citation Nr: 0518990	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  99-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen claim of service connection for a nervous condition, 
personality disorder.

In a May 2001 decision, the Board reopened the claim of 
service connection for a neuropsychiatric disorder and 
remanded the claim for further development.  In October 2003 
the Board again remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has attempted to obtain the qualifications of the 
examiners who have entered opinions in this case.  There has 
been only a partial success.  
 
In 2005, Compensation and Pension Service issued a fast 
letter regarding qualifications for examiners performing 
compensation and pension examinations.  It was concluded that 
for an initial examination, the examiner should be a board 
certified psychiatrist, a licensed psychologist, psychiatry 
resident under close supervision of an attending psychiatrist 
or psychologist, or a psychology intern under the close 
supervision of an attending psychiatrist or psychologist.  In 
November 3004, VA obtained a statement that "AS" was a 
physician/consultant and "MH" was a clinical 
psychologist/consultant.  The stated qualifications do not 
meet the standards set in Fast Letter 05-01.  The November 
2004 letter does not establish that MH is licensed or that 
the other examiner is board certified.  It is possible that 
each examiner is qualified, as established by C and P 
service, but the record does not establish the fact. 
 
Furthermore, the opinions of the examiners in this file are 
in conflict with each other.  Therefore, the Board concludes 
that further development is warranted.  Accordingly, the case 
is remanded for the following:

The veteran is to be scheduled for a VA 
examination to be conducted by a 
qualified examiner as determined by VA 
Fast Letter 05-01.  The claims file must 
be provided to the examiner prior to the 
examination.  It is requested that the 
examiner determine the most accurate 
current diagnosis; determine the most 
accurate in-service diagnosis; and 
determine whether any current diagnosis 
is related to the in-service 
manifestations.  If PTSD is diagnosed, 
the stressor must be identified.  If the 
veteran does not have PTSD, that 
diagnosis must be specifically ruled out.  
The examiner must establish his or her 
credentials.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




